Opinion by
Judge Blatt,
Flora H. Friedman, Henry Friedman, Ethel H. Ball and Harry N. Ball (appellants) appeal here from an order of the Court of Common Pleas of Chester County which overruled their preliminary objections to an amended declaration of taking filed by the Redevelopment Authority of the County of Chester.
After a careful review of the record, we find that the trial court did not abuse its discretion and did not commit an error of law.1
We will, therefore, affirm on the basis of the able opinion of Judge Leonard Sugerman, which will be found at Pa. D. & C.3d (1982).
*591Order
And Now, this 15th day of March, 1983, the order of the Court of Common Pleas of Chester County in the above-captioned matter, is hereby affirmed.

 Our scope of review, here, 'is limited to a determination of whether or not .the trial court abused its discretion or committed an error of law. Pidstawski v. South Whitehall Township, 33 Pa. Commonwealth Ct. 162, 380 A.2d 1322 (1977).